DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “.	, the excimer lamp being configured to satisfy [[a ]]following equations:  
    PNG
    media_image1.png
    54
    229
    media_image1.png
    Greyscale
 where Vb [mm3] represents a space volume inside the discharge vessel, Sd [mm2] represents an inner surface area of the discharge vessel in the discharge forming region, and Ph [Torr] represents a halogen-atoms partial pressure enclosed in the discharge vessel” including the remaining limitations
	Claims 2-15 are allowable, at least, because of their dependencies on claim 1.


Examiner Note: Total pressures of the Prior Art for Xenon or Krypton  in an excimer lamp typically run  from about 25 Torr to 250 Torr and the percentage of the halogen gas is typically 1% or less of the total, and few references of the Prior 
Oda (Japanese Pub. No. 2010/0205639, English machine translation attached) discloses most of the parameters for solving the formula, approximations have to be used for the rest (Oda discloses on page 5,  a total length of the vessel as 120mm ; a discharge area of 110mm and a non-discharge area of 45mm, which doesn’t add up to 120mm. Oda also discloses a total pressure of 25kPa and that the halogen (fluorine) content is .1% of the total (.025kPa) = .187 Torr (assuming there is a direct relationship between the two).
Even assuming that the discharge area is only 75mm (45 +75=120) the results are still not even close to what is required.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
---------------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879